DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2020 has been entered.
Response to Amendment
	The amendments filed with the written response received on 10/01/2020 have been considered and an action on the merits follows. As directed by the amendment, claim 1 is amended, claims 2-4 are canceled, claims 8-11, 13-18 are withdrawn. Accordingly, an action on the merits follows regarding claims 1, 5-7 and 12.
Claim Objections
Claims 5-7, 12 are objected to because of the following informalities:  
“A conversion assembly” in claims 5-7, 12 should be read as “The conversion assembly”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang(US 7345277)(hereinafter Zhang) in view of Dor(US 5471678)(hereinafter Dor).
Regarding claim 1, Zhang teaches a conversion assembly (fig 1A, infrared imaging system 100) to be secured to a hard hat (114) having a protective dome cover, the conversion assembly comprising:
a cover (112) to flexibly extend over the protective dome cover of the hard hat (114), the cover (112) including a dome strap extendable over the protective dome cover( fig 1A, the harness 112 comprising a strap extending over the protective dome cover of the headgear 114) and a periphery strap flexible extendable around the protective dome cover in one continuous loop covering the front of the hard hat (fig 1A, the harness 112 comprising a strap extending around the protective dome cover of the headgear 114, although it does not show clearly that the strap extending in one continuous loop, it is obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that the strap extending around the protective dome cover of the headgear 114 for the benefit of securing and balancing the imaging system to the headgear);
a plurality of compartment housings (housings for a camera, a display device at the front, and a housing for a power assembly at the back) operatively secured to the cover;
a plurality of electronic circuits (circuits of camera, display device and a power assembly), each of the plurality of electronic circuits housed within one of the plurality of compartment housings (fig 1A). 
	Zhang does not clearly show the hardhat 114 comprising a visor and a mechanical connector for removably securing the conversion assembly to the hard hat. However, in the same field of endeavor, Dor teaches a helmet comprising a visor (9) and the strap system comprising a helmet hook 82 which has a curved lip portion 84 to engage around the visor, the strap system comprising a dome strap extendable over the protective dome cover and a periphery strap extendable around the protective dome cover in one continuous loop covering the front of the hard hat directly above the visor (figs 1-2). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the strap system of Zhang with the connector of Dor for the benefit of engaging the system around the visor of the helmet and securing the system to the headgear (Dor, column 4, lines 57-59).
	Regarding claim 5, Zhang teaches a portion of the plurality of compartments are secured to the periphery strap (fig 1A).
	Regarding claim 6, the modified Zhang teaches a visor compartment fixedly secured to the periphery strap and positioned adjacent the visor of the hard hat (Zhang, fig 1A, the housings for the camera and the display device is fixedly secured to the periphery strap and positioned at the front rim of the hard hat, adjacent the visor of the hard hat).
	Regarding claim 7, Zhang teaches a wire harness connected to the dome strap and the periphery strap an electrically connected the plurality of electronic circuits together (fig 1A, column 6, lines 3-5, the assembly 106 includes the necessary wiring 108 to interconnect the sensor assembly 102 to the power assembly 104 and the assembly 106 comprising a dome strap and a periphery strap).
	Regarding claim 12, Zhang teaches a wire harness connected to the dome strap and the periphery strap an electrically connected the plurality of electronic circuits together (fig 1A, column 6, lines 3-5, the assembly 106 includes the necessary wiring 108 to interconnect the sensor assembly 102 to the power assembly 104 and the assembly 106 comprising a dome strap and a periphery strap).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20080170838, US 8015626, US 20160088891, US 20160044981, US 5810467, US 4893356, US 20190174041, US 20070083967, US 4672968, US 20180180894, US 6456261, US 2848924, US 6172657, US 4786966.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370.  The examiner can normally be reached on Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732